 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   EFREN VALENCIA,                 )     NO. CV 19-7228-FMO(E)
                                     )
12                  Petitioner,      )
                                     )
13             v.                    )     JUDGMENT
                                     )
14   UNKNOWN,                        )
                                     )
15                  Respondent.      )
     ________________________________)
16

17

18        Pursuant to the “Order of Dismissal,”

19

20        IT IS ADJUDGED that the Petition is denied and dismissed

21   without prejudice.

22

23             DATED: August 28, 2019.

24

25

26                               _________________________________
                                               /s/
                                      FERNANDO M. OLGUIN
27                              UNITED STATES DISTRICT JUDGE

28
